Title: Augustin François Silvestre to Thomas Jefferson, 8 June 1809
From: Silvestre, Augustin Francois
To: Jefferson, Thomas


          
            Monsieur, Paris, le 8 juin 1809
            J’ai reçu et communiqué à la Société d’agriculture de Paris la lettre que vous m’avez fait l’honneur de m’écrire en date du 11 fevrier dernier. La Société a vu, dans l’empressement avec lequel vous avez daigné vous occuper de la demande, que j’avais pris la liberté de vous faire en Son nom, d’une certaine quantité de graine de coton, un nouveau témoignage de l’intérêt que vous voulez bien prendre à ses travaux; et elle m’a chargé de vous en exprimer Sa vive reconnaissance. Comme il parait que les deux barils de graines, que vos Soins lui avaient destinés, n’ont pu étre envoyés assez-tôt à Newyork, pour pouvoir partir par l’aviso qui a été expédié de ce port (ce qui du reste ne doit point laisser de regrets, puisque ces graines seraient arrivées encore trop tard en france pour les semis de cette année), la Société accepte l’offre que vous voulez bien lui faire de renouveller vos Soins à cet égard pour l’année prochaine. Elle vous prie, lorsque vous aurez la bonté de vous occuper de ce Second envoi, de le composer, ainsi que vous aviez fait le premier, au moins pour moitié de graine verte, qu’elle se propose, non Sans quelque espérance de Succès, de faire essayer le long des côtes de la Méditerranée et dans quelques parties des départemens maritimes du Sud-Ouest.  Les renseignemens, qui lui ont été donnés par un voyageur distingué, Monsieur Michaux, qui vient de parcourir une grande partie des Etats-Unis, Sur la nature et la Situation des terreins dans lesquels on y cultive cette espèce de coton, font présumer à la Société, malgré la juste confiance que mérite votre opinion, qu’elle pourra réussir également dans les contrées maritimes de la france méridionale; du reste c’est à l’expérience Seule qu’il appartient de confirmer ou de détruire cette conjecture.
             J’avais espéré pouvoir vous envoyer, par le retour de l’aviso qui m’a porté votre lettre, le 11e Volume de nos mémoires; mais quoique l’impression en Soit terminée, il ne Sera prêt à paraître que dans quelques jours; je ne manquerai pas de profiter de la première occasion qui se présentera pour vous le faire parvenir.
            Je vous prie, Monsieur, de vouloir bien agréer l’assurance de ma trez haute considération. Silvestre
          
          
          Editors’ Translation
          
            Sir, Paris, 8 June 1809
            I have received and communicated to the Agricultural Society of Paris the letter you did me the honor to write me last 11 February.  The Society saw, in the attentiveness with which you deigned to take care of the request that I had taken the liberty to make to you on its behalf of a certain quantity of cotton seeds, a renewed evidence of the interest that you are willing to take in its works; and for this the Society has asked me to express to you its warmest gratitude. As it seems that the two barrels of seeds you sent to the Society could not be sent soon enough to New York to be shipped on the sloop that was sent from this port (which should not be regretted, since these grains would still have arrived in France too late to be sown this year), the Society accepts your kind offer to renew your kindness regarding this matter next year. The Society respectfully asks you, when you will be kind enough to take care of this second shipment, to include in it, as you had done with the first one, at least half in green seeds, that the Society plans, not without some hope of success, to try to grow along the Mediterranean coast and in some parts of the maritime regions in the Southwest.  The information given to the Society by a distinguished traveler, Mr. Michaux, who just traveled through a great part of the United States, on the nature and situation of the lands in which this kind of cotton is cultivated, induces the Society to assume, despite the justifiable confidence your opinion deserves, that it will be equally successful in maritime regions of southern France; in any case, it is only through experience that we will be able to confirm or destroy this hypothesis.
             I had hoped to be able to send you, on the return trip of the sloop that brought me your letter, the 11th volume of our memoirs; but even though it is printed it will not be ready to come out for a few days; I will not fail to take advantage of the first opportunity that presents itself to have it sent to you.
            Please accept, Sir, the assurance of my highest consideration.  Silvestre
          
        